Title: [Diary entry: 14 February 1786]
From: Washington, George
To: 

Tuesday 14th. Thermometer at 32 in the Morning—36 at [noon] and 38 at Night. In the course of last night there fell 8 Inches Snow and it continued snowing slightly till 10 or 11 Oclock when it cleared & became a fine afternoon and evening—Not much wind and that variable sometimes at So. Et. then at No. West and then calm. Employed all the women and Weak hands (who on acct. of the Snow) could not work out, in picking the Wild Onion from the Eastern shore Oat for seed. Doctr. Craik came in whilst we were at Dinner and stayed all Night.